CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit or Share(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(1) Common Stock, $0.01 par value per share 883,220 _ (1) Pursuant to Rule 415(a)(6) under the Securities Act of 1933, as amended, a registration filing fee of $1,477.39 related to the 883,220 shares of common stock included herein that were previously registered on Registration Statement No. 333-141879 pursuant to the prospectus supplements filed by Home Properties, Inc. on April 4, 2007 and July 15, 2008 will continue to apply to such unsold securities. Filed pursuant to Rule 424(b)(7) Registration Statement No. 333-165165 Prospectus Supplement, dated March 3, 2010 To Prospectus dated March 3, 2010 HOME
